DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 09/16/2022.
•    Claims 1-20 have been canceled.
•    Claims 21-40 have been added.
•    Claims 21-40 are currently pending and have been examined.
Information Disclosure Statement
	Information Disclosure Statement received 01/29/2021 has been reviewed and considered.
Priority
The examiner acknowledges that the instant application is a continuation of US Application No. 15/915,863, filed 03/08/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21, 23, and 32 are objected to because of the following informalities:

With regards to claim 21, the limitation “preparing a response based on the determined object information, includes at least one of:” (lines 14-15) appears to have a grammatical error. The limitation should likely read “preparing a response based on the determined object information, comprising at least one of:”
With regards to claims 23 and 32, the limitation “EXIF information” appears to have a grammatical error. The limitation should likely read “exchangeable image file format (EXIF) information.”

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10909599 B2 (referred to as “‘599”). 
‘599 teaches:
Claim 21

Claim 21
‘599 [Claim 1]
A method for determining object information, comprising:
A mobile device for determining object information, the device comprising: … identifying…an identity of the object
generating temporary images based on a captured image
generating temporary images of an entirety of the captured image
comparing each of the generated temporary images to a plurality of external images of known objects from a database of reference images
comparing each of the temporary images to a plurality of external images of known objects from a database of reference images
assigning scores to the reference images based on similarities to the generated temporary images, the similarities being based on the comparing
assigning scores to the reference images based on similarity to each of the temporary images
aggregating the assigned scores assigned to each of the references images
aggregating the scores assigned to the reference images
identifying one of the reference images with a highest aggregated score as an identity of the object
identifying one of the reference images with a highest aggregated score as an identity of the object
determining object information related to the object based on the identity of the object
determining information related to the object based on the identity of the object
preparing a response based on the determined object information, wherein the response includes at least one of:
preparing a response text message compatible with the text message service based on the determined object information, comprising at least one of:
an identification of an entity offering the object for sale,
an identification of an entity offering the object for sale, 
an address of a website offering the object for sale, or	
an address of a website offering the object for sale, 
a physical location where the object is sold.
a physical location where the object is sold



Claim 22
Claim 22
‘599 [Claim 1]
executing at least one modification on the captured image, wherein the at least one modification includes at least one of: flipping the captured image along x-axis and y-axis, skewing the captured image horizontally and vertically, or changing color characteristics of the captured image.
executing at least one modification on the captured image, wherein the modification is one of flipping the captured image along x-axis and y-axis, skewing the captured image horizontally and vertically, or changing color characteristics of the captured image by manipulating a histogram


Claim 23
Claim 23
‘599 [Claim 1]
wherein the determining includes sending at least one of the identity of the object and extracted EXIF information to a server.
sending at least one of the identity of the object and the extracted EXIF information to a third-party server


Claim 24
Claim 24
‘599 [Claim 1]
wherein the response based on the determined object information includes information about the object based on a physical location of extracted EXIF information.
preparing a response text message compatible with the text message service based on the determined object information, comprising at least one of: …information about the object based on physical location of the extracted EXIF information


Claim 25
Claim 25
‘599 [Claim 1]
wherein the physical location is determined based on the location information embedded in the captured image.
extracting available exchangeable image file format (EXIF) information in the image data… information about the object based on physical location of the extracted EXIF information


Claim 26
Claim 26
‘599 [Claim 1]
wherein the response includes a text message.
preparing a response text message


Claim 27
Claim 27
‘599 [Claim 1]
extracting available exchangeable image file format (EXIF) information in the captured image.
extracting available exchangeable image file format (EXIF) information in the image data


Claim 28
Claim 28
‘599 [Claim 1]
transmitting the response to at least one mobile communications device.
A mobile device for… receiving the response text message via the text messaging application through the network interface from the server


Claim 29
Claim 29
‘599 [Claim 1]
receiving, via a text messaging application, a text message, the captured image, and a request for information relating to the object
transmitting, via the text messaging application through the network interface to a server, the text message, the image data, and a request for information relating to the object


In regards to claims 30-38, all the limitations in medium claims 30-38 are closely parallel to the limitations of method claims 21-29 analyzed above and rejected on the same bases.  

In regards to claims 39-40, all the limitations in system claims 39-40 are closely parallel to the limitations of method claims 21-22 analyzed above and rejected on the same bases.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 21-29 are directed to a process, claims 30-38 are directed to a manufacture, and claims 39-40 are directed to a machine. Therefore, claims 21-40 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG.”  
Taking claim 21 as representative, claim 21 recites at least the following limitations that are believed to recite an abstract idea: 
generating temporary images based on a captured image; 
comparing each of the generated temporary images to a plurality of external images of known objects from a storage of reference images;
 assigning scores to the reference images based on similarities to the generated temporary images, the similarities being based on the comparing; 
aggregating the assigned scores assigned to each of the references images; 
identifying one of the reference images with a highest aggregated score as an identity of the object; 
determining object information related to the object based on the identity of the object; 
receiving the object information; and 
preparing a response based on the determined object information, wherein the response includes at least one of:
an identification of an entity offering the object for sale,
an address of a website offering the object for sale, or
a physical location where the object is sold.
The above limitations recite the concept of identifying vehicles. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, identifying vehicles is for the purposes of car shopping and represents a sales activity. This is further illustrated in paragraph [0015] of the Specification, describing vehicle identification for car shopping. Independent claims 30 and 39 recite similar limitations as claim 21 and, as such, fall within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 21, 30, and 39 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, claims 21, 30, and 39 recite additional elements, such as a database, a website, a non-transitory computer-readable storage medium, at least one processor, a system, and at least one memory. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 21, 30, and 39 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 21, 30, and 39 merely recite a commonplace business method (i.e., identifying a vehicle) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 21, 30, and 39 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 21, 30, and 39 specifying that the abstract idea of identifying a vehicle is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 21, 30, and 39 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 21, 30, and 39 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 21, 30, and 39 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 21, 30, and 39, these claims recite additional elements, such as a database, a website, a non-transitory computer-readable storage medium, at least one processor, a system, and at least one memory. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 21, 30, and 39 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 21, 30, and 39 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims specifying that the abstract idea of identifying vehicles is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 21, 30, and 39 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 21, 30, and 39 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 22-29, 31-38, and 40, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they recite an abstract idea, are not integrated into a practical application, and do not add “significantly more” to the abstract idea. More specifically, dependent claims 22-29, 31-38, and 40 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 22, 24-25, 31, 33-34, and 40 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 23, 26-29, 32, and 35-38 further identify additional elements, such as a server, a text message, extracting EXIF information, at least one mobile communications device, and a text messaging application. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 22-29, 31-38, and 40 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 21, 30, and 39, dependent claims 22-29, 31-38, and 40 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 21-40 are ineligible.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 28, 30-32, 37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Boncyk, V et al. (US 20140147053 A1), hereinafter Boncyk, in view of Gupta et al. (US 20160148292 A1), hereinafter Gupta.

In regards to claim 21, Boncyk discloses a method for determining object information (Boncyk: [0031]),  comprising:
generating temporary images based on a captured image (Boncyk: [0115] – “decomposition of the Reference image and Input image regions represent an independent characterization of salient characteristics of the image. The Wavelet Decomposition, Color Cube Decomposition, Shape Decomposition, and evaluation of a sub-sampled low-resolution Grayscale representation of an input image all produce sets of parameters that describe the image in independent ways”; [0046] – “device 14 captures a digital image 18 of the scene at which it is pointed”; see also [0057-0059], [0068-0069]; examiner note: the decomposed images are temporary images (see also [0095-0100]));
comparing each of the generated temporary images to a plurality of external images of known objects from a database of reference images (Boncyk: [0115] – “Each decomposition of the Reference image and Input image regions represent an independent characterization of salient characteristics of the image. The Wavelet Decomposition, Color Cube Decomposition, Shape Decomposition, and evaluation of a sub-sampled low-resolution Grayscale representation of an input image all produce sets of parameters that describe the image in independent ways. Once all four of these processes are completed on the image to be tested, the parameters provided by each characterization (i.e. the temporary images) are compared to the results of identical characterizations of the Reference images, which have been…stored in a database”; [0147] – “comparing the results to other data, representing images of a plurality of known objects”; [0095-0100] – “Grayscale Comparison…For the input image and all database images: …Low-resolution, normalized, contrast-binned, grayscale image of pixels…compare the input image pixel values to those of all database images”; examiner note: the parameters provided by each decomposition represent aspects of the temporary images, such as the grayscale image pixels, the shape outline image, etc., so comparison of parameters is comparison of the temporary images (see also [0082-0090])); 
assigning scores to the reference images based on similarities to the generated temporary images, the similarities being based on the comparing (Boncyk: [0116] – “normalized interim score (e.g., scaled value from zero to one, where one is perfect match and zero is no match) is computed, based on the results of this comparison”); 
aggregating the assigned scores assigned to each of the references images (Boncyk: [0114] – “four Object Image comparisons (Shape Comparison, Grayscale Comparison, Wavelet Comparison, Color Cube Comparison) each return a normalized matching score…combine the results of the individual comparisons into a combined match score for an image”);
identifying an identity of the object (Boncyk: [0003] – “detecting and identifying the objects based only on the appearance of the object”);
determining object information related to the object based on the identity of the object (Boncyk: [0003] – “detecting and identifying the objects based only on the appearance of the object, and then locating and supplying information pertinent to the object”; see also [0246]); and
preparing a response based on the determined object information, wherein the response includes at least one of (Boncyk: [0248] and [0256] – “The terminal 102 receives the target object information 109. The terminal 102 then performs some action or actions…This action or actions may include,… Displaying information, via the screen”):
an identification of an entity offering the object for sale (Boncyk: [0277] – “content server provides the User with information regarding the automobile…based on the position information, provides the User with the location of a nearby automobile dealer that sells the car”),
an address of a website offering the object for sale (Boncyk, see at least [0272] – “Users that ‘point and click’ on this television programming during the promotion are linked to a web site at which they can purchase the product at the promotional price”), or
a physical location where the object is sold (Boncyk: [0277] – “content server provides the User with information regarding the automobile…based on the position information, provides the User with the location of a nearby automobile dealer that sells the car”).
Though Boncyk discloses calculating a score that is the aggregated score (Boncyk: [0114]) and finding the “best match” (Boncyk: [0050]), Boncyk does not explicitly disclose identifying one of the reference images with a highest score as an identity of the object. 
However, Gupta teaches a similar system of recognizing items (Gupta: [abstract]), including 
identifying one of the reference images with a highest score as an identity of the object (Gupta: [0053] – “a match score is determined between an image received from a customer and an image at product image store 120. After carrying out image comparison operations between the received image and the images at product image store 120, the highest score may determine the closest match”; [0056] – “it may be presumed that the matching product is the one that the customer intended to select”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the highest score of Gupta in the method of Boncyk because Boncyk already discloses scoring photos and Gupta is merely demonstrating that photo may be selected based on highest score. Additionally, it would have been obvious to have included identifying one of the reference images with a highest score as an identity of the object as taught by Gupta because high scores are well-known and the use of it in a product identification would have allowed for a product to be selected that is the one the customer intended to select (Gupta: [0056]).

In regards to claim 22, the combination of Boncyk and Gupta teaches the method of claim 21. Boncyk further discloses executing at least one modification on the captured image, wherein the at least one modification includes at least one of: flipping the captured image along x-axis and y-axis, skewing the captured image horizontally and vertically, or changing color characteristics of the captured image (Boncyk: [0057] – “a grayscale representation of the full-color image is produced”; [0216] – “LID x-stretch and LID y-stretch are measures of ‘stretch’ distortion applied to the LID circle, and measure the distortion of the circle into an oval. This is included to provide robustness to differences in orientation and curvature between the input and database images”, see also [0059]; [0200]).

In regards to claim 23, the combination of Boncyk and Gupta teaches the method of claim 21. Boncyk further discloses wherein the determining includes sending at least one of the identity of the object and extracted EXIF information to a server (Boncyk: [0274] – “identity of the particular machine is included in the target object information 209 and is sent from the terminal 202 to the content server 211”).
Examiner note: The limitation “sending at least one of the identity of the object and extracted EXIF information to a server” is claimed in the alternate meaning only one of sending the identity of the object or extracted EXIF information is affirmatively claimed. 

In regards to claim 28, the combination of Boncyk and Gupta teaches the method of claim 21. Boncyk further discloses transmitting the response to at least one mobile communications device (Boncyk: [0259] – “the browser 110 may be a software component or application that displays or provides the target object information 109 to a human user”; [0268] – “a cellular telephone, PDA, or such mobile device…as the terminal 202 corresponding to the terminal 102”).

In regards to claim 30, claim 30 is directed to a medium. Claim 30 recites limitations that are substantially parallel in nature to those addressed above for claim 21 which is directed towards a method. The combined method of Boncyk/Gupta teaches the limitations of claim 21 as noted above. Boncyk further discloses a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform (Boncyk: [0046]; [Claim 4]). Claim 30 is therefore rejected for the reasons set forth above in claim 21 and in this paragraph.

In regards to claims 31-32 and 37, all the limitations in medium claims 31-32 and 37 are closely parallel to the limitations of method claims 22-23 and 28 analyzed above and rejected on the same bases.  

In regards to claim 39, claim 39 is directed to a system. Claim 39 recites limitations that are substantially parallel in nature to those addressed above for claim 21 which is directed towards a method. The combined method of Boncyk/Gupta teaches the limitations of claim 21 as noted above. Boncyk further discloses a system for object identification, comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations (Boncyk: [0046]; [Claim 4]). Claim 39 is therefore rejected for the reasons set forth above in claim 21 and in this paragraph.

In regards to claim 40, all the limitations in system claim 40 are closely parallel to the limitations of method claim 22 analyzed above and rejected on the same bases.  

Claims 24-25, 27, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Boncyk, in view of Gupta, in view of Bailly et al. (US 9037599 B1), hereinafter Bailly.

In regards to claim 24, the combination of Boncyk and Gupta teaches the method of claim 21. Boncyk further discloses wherein the response based on the determined object information includes information about the object based on a physical location (Boncyk: [0277] – “the location of the terminal 206 is determined by a Global Position System receiver in the terminal 206, by cellular network radio ranging, or by another technique… based on the position information, provides the User with the location of a nearby automobile dealer that sells the car”).
Yet Boncyk does not explicitly disclose a physical location of extracted EXIF information. However, Bailly teaches a method of extracting EXIF information from photos (Bailly: Col. 6, Ln. 30-39), including 
a physical location of extracted EXIF information (Bailly: Col. 14, Ln. 45-50 – “location information may exist in the EXIF header of the photographic image. If location information is available, it may be parsed out of the EXIF header and used for some or all of the location data”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the EXIF information of Bailly in the method of Boncyk because Boncyk already discloses location information and Bailly is merely demonstrating it may be from EXIF information. Additionally, it would have been obvious to have included a physical location of extracted EXIF information as taught by Bailly because EXIF information is well-known and the use of it in a product identification would have allowed for location of a photographic image to be determined (Bailly: [abstract]).

In regards to claim 25, the combination of Boncyk/Gupta/Bailly teaches the method of claim 24, yet Boncyk does not explicitly disclose wherein the physical location is determined based on the location information embedded in the captured image. 
However, Bailly teaches a method of extracting EXIF information from photos (Bailly: Col. 6, Ln. 30-39), including 
wherein the physical location is determined based on the location information embedded in the captured image (Bailly: Col. 14, Ln. 45-50 – “location information may exist in the EXIF header of the photographic image. If location information is available, it may be parsed out of the EXIF header and used for some or all of the location data”; Col. 6, Ln. 30-39 – “Many photographs taken from digital cameras have metadata about the photo embedded in their image file in EXIF headers. Data may be extracted from the EXIF headers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Bailly with Boncyk for the reasons identified above with respect to claim 24.

In regards to claim 27, the combination of Boncyk and Gupta teaches the method of claim 21, yet Boncyk does not explicitly disclose extracting available exchangeable image file format (EXIF) information in the captured image. However, Bailly teaches a method of extracting EXIF information from photos (Bailly: Col. 6, Ln. 30-39), including 
extracting available exchangeable image file format (EXIF) information in the captured image (Bailly: Col. 6, Ln. 30-39 – “Many photographs taken from digital cameras have metadata about the photo embedded in their image file in EXIF headers. Data may be extracted from the EXIF headers”; Col. 14, Ln. 45-50 – “location information may exist in the EXIF header of the photographic image. If location information is available, it may be parsed out of the EXIF header and used for some or all of the location data”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the EXIF information of Bailly in the method of Boncyk because Boncyk already discloses location information and Bailly is merely demonstrating it may be from EXIF information. Additionally, it would have been obvious to have included extracting available exchangeable image file format (EXIF) information in the captured image as taught by Bailly because EXIF information is well-known and the use of it in a product identification would have allowed for location of a photographic image to be determined (Bailly: [abstract]).

In regards to claims 33-34 and 36, all the limitations in medium claims 33-34 and 36 are closely parallel to the limitations of method claims 24-25 and 27 analyzed above and rejected on the same bases.  

Claims 26, 29, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Boncyk, in view of Gupta, in view of Hamilton et al. (US 2015/0235296 A1), hereinafter Hamilton.

In regards to claim 26, the combination of Boncyk and Gupta teaches the method of claim 21, yet Boncyk does not explicitly disclose wherein the response includes a text message. However, Hamilton teaches a method of identifying an item in an image of a received text (Hamilton: [0046]),  including 
wherein the response includes a text message (Hamilton: [0066] – “the listing generation system 200 transmitting a text message that includes information from the draft version of the item listing 700 to the seller”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the text message of Hamilton in the method of Boncyk because Boncyk already discloses communications and Hamilton is merely demonstrating a message may be a text message. Additionally, it would have been obvious to have included wherein the response includes a text message as taught by Hamilton because text messaging is well-known and the use of it in a product identification would have allowed for a user to take actions without logging into a website (Hamilton [0066]).

In regards to claim 29, the combination of Boncyk and Gupta teaches the method of claim 21. Boncyk further discloses receiving, via a messaging application, the captured image and a request for information relating to the object (Boncyk: [0031] – “user of the device can link to images and objects…by…‘pointing and clicking’ to capture an image. Thereafter, the device transmits the image to another computer (‘Server’), wherein the image is analyzed and the object or image of interest is detected and recognized”; [0047] – “user acquired images are transmitted from the device 14 to the Image Processor/Server 20 using a conventional digital network or wireless network means”; examiner note: capturing the photo via point and click is a request; see also [0258]-[0259]),
 yet Boncyk does not explicitly disclose that the messaging application is a text messaging application; and receiving a text message. However, Hamilton teaches a method of identifying an item in an image of a received text (Hamilton: [0046]),  including 
that the messaging application is a text messaging application (Hamilton: [0037] – “an electronic text message…is an electronic message transmitted over a phone network between two or more fixed or portable devices…Short Message Service (SMS) messages and Multimedia Messaging Service (MMS) messages”); and
receiving a text message (Hamilton: [0038] – “identification module 202 receives an electronic text message from a source telephone number, the electronic text message including content describing a product item”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the text message of Hamilton in the method of Boncyk because Boncyk already discloses communications and Hamilton is merely demonstrating a message may be a text message. Additionally, it would have been obvious to have included that the messaging application is a text messaging application; and receiving a text message as taught by Hamilton because text messaging is well-known and the use of it in a product identification would have allowed for a user to take actions without logging into a website (Hamilton [0066]).

In regards to claims 35 and 38, all the limitations in medium claims 35 and 38 are closely parallel to the limitations of method claims 26 and 29 analyzed above and rejected on the same bases.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lord et al. (US 20110034176 A1), hereinafter Lord, teaches a method for a user to snap a photo of a car and be provided with vehicle information. The user may be provided with a make and model or technical specifications of the car.
	NPL reference U teaches a platform to identify cars. A user may take a photo of a car and upload it for the car to be identified. Algorithms match the features of the car against a database of known cars.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625